Citation Nr: 0112423	
Decision Date: 05/01/01    Archive Date: 05/09/01

DOCKET NO.  00-06 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an apportioned share of the veteran's 
Department of Veterans Affairs (VA) compensation benefits, on 
behalf of his spouse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 Special Apportionment 
Decision of the Milwaukee, Wisconsin VA Regional Office (RO), 
which denied entitlement to the benefit sought.

In the March 2000 VA Form 9, the veteran has raised a claim 
of entitlement to waiver of recovery of an overpayment.  As 
this issue is not inextricably intertwined with the issue on 
appeal, and has not been properly prepared for appellate 
review, it is hereby referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran and his spouse were married in November 1970; 
they are currently separated.

2.  The veteran has not been reasonably discharging his 
responsibility for support of his spouse, with whom he does 
not reside, by making monthly support payments.

3.  Effective January 1, 1999, an apportionment in the amount 
of $200.00 per month was awarded to the veteran's spouse.

4.  The veteran has not demonstrated that apportionment would 
cause an undue hardship.



CONCLUSION OF LAW

The requirements for an apportioned share of the veteran's VA 
disability compensation benefits on behalf of the veteran's 
spouse have been met.  38 U.S.C.A. § 5307 (West 1991); 
38 C.F.R. §§ 3.450, 3.451 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  No additional pertinent 
evidence has been identified by the veteran, and the Board 
therefore finds that the record as it stands is complete and 
adequate for appellate review.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an apportioned share of the veteran's 
compensation benefits on behalf of his spouse.  The Board 
concludes that the discussions in the rating decision, 
statement of the case, and letters have informed the veteran 
and his representative of the information and evidence 
necessary to warrant entitlement to the benefit sought, and 
there has therefore been compliance with VA's notification 
requirement.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's claim and that no further action is necessary to 
meet the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been implemented.

According to VA law, all or any part of the compensation or 
pension payable on account of any veteran may be apportioned 
on behalf of the veteran's spouse if the spouse is not 
residing with the veteran and the veteran is not reasonably 
discharging his responsibility for the spouse's support.  See 
38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  It is 
not necessary for the claimant to establish the existence of 
hardship in order to obtain an apportionment under 38 C.F.R. 
§ 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

A "special" apportionment may be paid under the 
circumstances set forth in 38 C.F.R. § 3.451.  In this 
regard, the law provides that without regard to any other 
provision regarding apportionment, where hardship is shown to 
exist, benefits may be specially apportioned between the 
veteran and his dependents on the basis of the facts found in 
the individual case, as long as it does not cause undue 
hardship to the other persons in interest.  See 38 C.F.R. 
§ 3.451.  In determining the basis for a special 
apportionment, consideration will be given to such factors 
as: (1) the amount of VA benefits payable; (2) other 
resources and income of the veteran and those dependents in 
whose behalf apportionment is claimed; and (3) special needs 
of the veteran, his or her dependents, and the apportionment 
claimants.  Id.  Ordinarily, apportionment of more than 50 
percent of the veteran's benefits would constitute undue 
hardship, while apportionment of less than 20 percent would 
not provide a reasonable amount for any apportionee.  Id.  

A review of the record indicates that the veteran and his 
spouse were married in November 1970; they separated in 1996.  

The veteran's spouse filed a claim for an apportionment of 
the veteran's compensation benefits in December 1998.  In 
April 1999, the veteran indicated that he had paid his spouse 
almost $7500 over the previous six months.  He stated that he 
paid her $1100 in January 1999; $1000 in February 1999; 
nothing in March 1999 (he stated that he had stopped payment 
on a $1000 check because he had to pay her mortgage that 
month); and $631 in April 1999.  That same month, the spouse 
referred to these same payments.  On October 11, 1999, the 
spouse indicated that the veteran had made no payments of any 
kind to her since April 1999.  

In December 1999, the RO awarded an apportionment of the 
veteran's benefits to his spouse; the amount was set at $200 
per month.  It was noted that the veteran's income exceeded 
his expenses by $344; his spouse's income exceeded her 
expenses by $55.  It was found that he had not contributed to 
her support since April of 1999 and that the payment of $200 
per month would not cause him undue hardship.  

In January 2000, the veteran submitted another financial 
statement, which he indicated showed that his income only 
exceeded his expenses by $57.  However, a review of this 
statement indicated that his income exceeded his expenses by 
$357 (his monthly income included $2153 in VA benefits and 
$615 in Social Security benefits, for a total of $2768; his 
monthly expenses amounted to $2411).  He stated that he did 
not feel that he had to pay her anything since she had enough 
money to meet her monthly needs; he expressed disagreement 
that she should get a greater amount of money in the 
apportionment than he gets for her as his dependent.

After a careful review of the evidence of record, it is found 
that the veteran's spouse is eligible for an apportionment of 
the veteran's compensation benefits.  The evidence of record 
indicates that the veteran and his spouse are not living 
together and that the veteran is not reasonably discharging 
his responsibility for his spouse's support.  In fact, the 
evidence indicates that the veteran has not paid for her 
support since April 1999.  Moreover, the evidence does not 
show that the $200 monthly apportionment would cause the 
veteran undue hardship.  His statement, filed in January 
2000, showed that his income exceeded his expenses by some 
$357.  Therefore, it is found that the veteran has not 
demonstrated that his spouse has not met the criteria for an 
apportionment of his compensation benefits.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim that his spouse is 
not entitlement to an apportionment of his compensation 
benefits.  


ORDER

The veteran's spouse is eligible for an apportionment of the 
veteran's compensation benefits; therefore, the veteran's 
claim is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

